PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
PSOMAGEN, INC.
Application No. 16/103,830
Filed: 14 Aug 2018
For: RIESKE-TYPE OXYGENASE/REDUCTASE TARGETED DRUGS FOR DIAGNOSTIC AND TREATMENT OF DISEASES
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition for revival of an application for patent abandoned unintentionally under 37 CFR 1.137(a) filed August 2, 2021.  

The petition under 37 CFR 1.137(a) is DISMISSED.

Any request for reconsideration of this decision must be submitted within TWO (2) MONTHS from the mail date of this decision. Extensions of time under 37 CFR 1.136(a) are permitted.  This is not a final agency action within the meaning of 5 U.S.C. 704. 

On February 19, 2019, the Office mailed a non-final Office action, which set a shortened statutory period for reply of three months from the mailing date of the Office communication. No extensions of time were obtained under 37 CFR 1.137(a). Accordingly, the application became abandoned on May 21, 2019. On October 30, 2019, the Office mailed a Notice of Abandonment. 

A grantable petition under 37 CFR 1.137(a) must be accompanied by: 

The required reply to the outstanding Office action (unless previously filed);
The petition fee as set forth in 1.17(m); and,
A statement that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition was unintentional. The Director may require additional information where there is a question whether the delay was unintentional.

The present petition does not satisfy requirement (3) above. 

Applicant has provided a statement that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition pursuant to 37 CFR 1.137(a) was unintentional; however, the petition does not satisfy 37 CFR 1.137(b)(4). 

The USPTO requires additional information concerning whether a delay in seeking the revival of an abandoned application was unintentional where the petition to revive was filed more than two years after the date the application became abandoned. See Clarification of the Practice for Requiring Additional Information in Petitions Filed in Patent Applications and Patents Based on Unintentional Delay, 85 FR 12222 (March 2, 2020). As this petition under 37 CFR 1.137(a) was filed more than two years after the date of abandonment of this application, applicant must provide sufficient information of the facts and circumstances surrounding the entire delay to support a conclusion that the entire delay was unintentional.  Id. at 12223. 

When addressing the delay, petitioner is reminded that where the petitioner deliberately permits an application to become abandoned (e.g., due to a conclusion the claims are unpatentable, a rejection in an Office action cannot be overcome, or the invention lacks sufficient commercial value to justify continued prosecution), the abandonment of such application is considered to be a deliberately chosen course of action, and the resulting delay cannot be considered as “unintentional” within the meaning of 37 CFR 1.137. See In re Application of G, 11 USPQ2d 1378, 1380 (Comm’r Pat. 1989). Similarly, an intentional course of action is not rendered unintentional when, upon reconsideration, the applicant changes his or her mind as to the course of action that should have been taken. See In re Maldague, 10 USPQ2d 1477, 1478 (Comm’r Pat. 1988). Petitioner’s failure to carry the burden of proof to establish that the “entire” delay was “unintentional” may lead to the denial of a petition under 37 CFR 1.137, regardless of the circumstances that originally resulted in the abandonment of the application. 

Petitioner should note that the party whose delay is relevant is the party having the right or authority to file the response in the above-identified application. When the applicant assigns the entire right, title, and interest in an invention to a third party (and thus does not retain any legal or equitable interest in the invention), the applicant’s delay is irrelevant in evaluating whether the delay was unintentional. See Kim v. Quigg, 718 F. Supp. 1280, 1284, 12 USPQ2d 1604, 1607-08 (E.D. Va. 1989). See MPEP 711.03(c)(II)(C)-(F) for additional guidance on the information required to establish that the entire delay was unintentional.

The record shows UBIOME, INC. (UBIOME) was the applicant and the relevant party having authority to file a reply to the non-final Office action mailed February 19, 2019. The abandonment resulted from the failure of UBIOME to file a timely and proper reply within the three-shortened statutory period set in the Office action of February 19, 2019. Therefore, it is action or inaction of UBIOME that is relevant in determining whether the delay was unintentional. PSOMAGEN’s delay is relevant from the date it acquired ownership and had the authority to act in this application (i.e., on or around December 27, 2019, the date of execution of assignment from UBIOME to PSOMAGEN) until the filing of the present petition.

Patent counsel for PSOMAGEN must investigate the matter and attempt to contact either: (1) an authorized representative of UBIOME, (2) a former patent practitioner who represented UBIOME during the relevant period, or (3) possibly a joint inventor who was aware of the circumstances surrounding the delay in filing a timely reply to the February 19, 2019 non-final Office action. The statement should discuss the information gleaned from the investigations regarding whether the delay in responding to the Office action of February 19, 2019, until the date PSOMAGEN obtained ownership was unintentional. In addition, patent counsel for  PSOMAGEN must explain the facts and circumstances surrounding the delay from the date it acquired ownership until the filing of the petition to revive the application. Conjecture or speculation as to the cause of the UBIOME’s delay in filing the reply resulting in the abandonment of the application will not support a conclusion that the entire period of delay was unintentional.

Further correspondence with respect to this matter should be delivered through one of the following mediums:

By mail:	Mail Stop Petition
			Commissioner for Patents
			P.O. Box 1450
			Alexandria, VA 22313-1450

By FAX:	(571) 273-8300
Attn: Office of Petitions

By hand:	Customer Service Window
			Randolph Building
			401 Dulany Street
			Alexandria, VA 22314

By Internet:	EFS-Web1

Telephone inquiries related to this decision may be directed to the undersigned at (571) 272-3211.

/CHRISTINA TARTERA DONNELL/Attorney Advisor, OPET                                                                                                                                                                                                        


    
        
            
        
            
    

    
        1 http://portal.uspto.gov (for help using EFS-Web call the Patent Electronic Business Center at (866) 
        217-9197).